1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT
9                               SOUTHERN DISTRICT OF CALIFORNIA
10
11   KORY T. O’BRIEN,                                         Case No.: 18-cv-00980-BAS-MDD
12                                            Plaintiff,
                                                              ORDER DENYING PLAINTIFF'S
13   v.                                                       MOTION TO COMPEL
                                                              DISCOVERY RESPONSES
14   LISA GULARTE, et al.,
15                                       Defendants.

16
17                                              INTRODUCTION
18             Plaintiff Kory T. O’Brien (“Plaintiff”), a state prisoner proceeding pro se
19   and in forma pauperis, has filed a Motion to Compel (“Motion”) discovery
20   responses. (ECF No. 58). The dispute pertains to Plaintiff’s propounded
21   interrogatory requests to Defendants Anthony Ekwosi1, Ed Flores, and Mike
22   Bierbaum (collectively, “Defendants”). Plaintiff met and conferred with
23   Defendants counsel on November 28, 2019 in an attempt “to resolve issue[s]
24   of discovery.” (ECF No. 58-2 at 24). Following the meet and confer, the
25   parties were unable to resolve five pending issues: Plaintiff’s interrogatories
26
27   1   Plaintiff and Defendants adopt this spelling, instead of “Ewoski” as expressed on the Docket.

                                                             1
                                                                                             18-cv-00980-BAS-MDD
1    numbered 2, 3, 4, 5 and 9. (ECF No. 58-2).
2         For the reasons stated herein, the Court DENIES Plaintiff’s Motion to
3    Compel. (ECF No. 58).
4                                LEGAL STANDARD
5         The Federal Rules of Civil Procedure authorize parties to obtain
6    discovery of “any nonprivileged matter that is relevant to any party’s claim or
7    defense and proportional to the needs of the case[.]” FED. R. CIV. P. 26(b)(1).
8    District courts have broad discretion to limit discovery to prevent its abuse.
9    See FED. R. CIV. P. 26(b)(2). Courts must limit discovery where the party

10   seeking the discovery “has had ample opportunity to obtain the information

11   by discovery in the action,” where the proposed discovery is “unreasonably

12   cumulative or duplicative,” or where the information is “obtain[able] from
     some other source that is more convenient, less burdensome, or less
13
     expensive.” Id.
14
                                     DISCUSSION
15
          At issue are Plaintiff’s Interrogatories numbers 2, 3, 4, 5 and 9.
16
     Defendants oppose Plaintiff’s Motion asserting its untimeliness because it
17
     was brought “more than one hundred days after Defendants served
18
     responses, and seventy days after the motion to compel cut-off date.” (ECF
19
     No. 60 at 1). In their Statement of Discovery Dispute, Defendants
20
     supplemented their responses and object substantively to the Interrogatories
21   at issue. (ECF No. 60-1). In addition, Plaintiff further requests reasonable
22   expenses in bringing this Motion to Compel. (ECF No. 58).
23        The Court agrees that Plaintiff’s Motion is untimely. Plaintiff has
24   offered no justification for the delay. The Court could deny Plaintiff’s Motion
25   solely due to its untimeliness. However, taking into consideration Plaintiff’s
26   pro se and incarcerated status, the pending issues will be addressed on their
27   merits.

                                             2
                                                                    18-cv-00980-BAS-MDD
1      A. Interrogatories
2         Federal Rule of Civil Procedure Rule 33 governs interrogatories to
3    parties. See Fed. R. Civ. P. 33. An interrogatory may relate to any matter
4    that may be inquired of under Rule 26(b). FED. R. CIV. P. 33(a)(2). The
5    responding party must answer each interrogatory by stating the appropriate
6    objections with specificity or, to the extent the interrogatory is not objected

7    to, by “answer[ing] separately and fully in writing under oath.” FED. R. CIV.

8    P. 33(b). The responding party has the option in certain circumstances to

9    answer an interrogatory by specifying responsive records and making those
     records available to the interrogating party. FED. R. CIV. P. 33(d).
10
          Courts “will generally find [interrogatories] overly broad and unduly
11
     burdensome on their face to the extent they ask for every fact which supports
12
     identified allegations.” Hiskett v. Wal-Mart Stores, Inc., 180 F.R.D. 403, 404-
13
     05 (D. Kan. 1998). Although interrogatories “need not be phrased with
14
     technical precision, they should give a reasonably clear indication of the
15
     information sought by the propounding party.” Heritage Furniture, Inc. v.
16
     American Heritage, Inc., 28 F.R.D. 319, 320 (D. Conn. 1961). Moreover,
17
     interrogatories will be quashed, absolving defendants from answering them,
18   where they are extremely argumentative. Rhodes v. Houston, 258 F. Supp.
19   546, 584 (D. Neb. 1966).
20           a. Interrogatories Nos. 2, 3, 4, and 5
21        The issues regarding the responses to Interrogatories Nos. 2, 3, 4, and 5
22   are similar and will be treated together.
23        Interrogatory No. 2, directed to Defendant Bierbaum, requires him to
24   identify whether he reports to L. Gularte about matters in his employ. After
25   disputing the question, Defendant Bierbaum supplemented his answer to

26   “Yes.” This answer is an appropriate response.

27

                                             3
                                                                     18-cv-00980-BAS-MDD
1          Interrogatory No. 3, directed to Defendant Ekwosi, asks why he allowed
2    inmate Thompson to work in Plaintiff’s assigned area knowing Plaintiff
3    voiced concerns about violence from inmate Thompson. Defendant Ekwosi
4    objected that the request is vague as to the date in question and responded
5    that he did not believe inmate Thompson was assigned to work in the sewing
6    department on July 17, 2017. Defendant’s response specifically discussed the

7    date in question, as alleged in Plaintiff’s complaint. (ECF No. 1 at 3).

8    Because Defendant Ekwosi asserted that he did not believe inmate

9    Thompson was assigned to that area, on the date in question, his response is
     satisfactory.
10
           Interrogatory No. 4, directed to Defendant Bierbaum, requires him to
11
     identify whether he allowed inmate Thompson to work in his department
12
     after Plaintiff voiced concerns for his safety. Defendant Bierbaum first
13
     responded that Plaintiff did not voice any concerns to him. His initial
14
     response was deficient. In his amended responses, Defendant Bierbaum
15
     clarified that he was not aware of Plaintiff’s concerns. This response is
16
     satisfactory because Defendant Bierbaum was not made aware of Plaintiff’s
17
     concerns and would not be able to answer whether he allowed inmate
18   Thompson in the sewing department after being informed of such concerns.
19         Interrogatory No. 5, directed to Defendant Flores, requires him to
20   identify why he, along with his co-worker, Defendant Ekwosi, allowed inmate
21   Thompson to stay in the sewing department. Defendant Flores asserted that
22   he does not have authority over job assignments and further detailed the
23   process of inmate assignment. As Defendant Flores does not have authority
24   to assign inmates to specific areas, he is unable to express why inmate
25   Thompson was assigned to the sewing department. Therefore, his answer is

26   sufficient.

27

                                            4
                                                                    18-cv-00980-BAS-MDD
1         Accordingly, Defendant’s supplemental responses, in their Statement of
2    Discovery Dispute, are adequate and satisfactory answers to Plaintiff’s
3    interrogatories. No further responses are required from Defendants as to
4    interrogatories Nos. 2, 3, 4, and 5.
5         Plaintiff’s Motion to Compel Further Response to Interrogatories Nos. 2,
6    3, 4, and 5 is therefore DENIED.

7            b. Interrogatory No. 9

8         Interrogatory No. 9, directed to Defendant Ekwosi, asks:

9               “Defendant A. Ekwosi, as a state official employee of CALPIA,
          is there any policy that you, A. Ekwosi, were allowed to sin[] that
10
          your comprehension of the English language would not allow the
11        understanding of the English Language word of “comfort” as
          defined in the Oxford New Desk Dictionary and Thesaurus Third
12
          Edition copy right 2009 printed 2009 to mean as the state of
13        physical well-being? If so please indicate policy.”
14
     (ECF No. 58-2 at 15).
15
          Defendant Ekwosi objects on grounds that the interrogatory 1) lacks
16   foundation, 2) is argumentative, and 3) is vague and ambiguous.
17        Interrogatory No. 9 is argumentative and vague. Defendant Ekwosi’s
18   objection is sustained and no further response is required.
19        Plaintiff’s Motion to Compel Further Response to Interrogatory No. 4,
20   propounded to Defendant Ekwosi, is DENIED.
21     B. Expenses for bringing a motion to compel
22        Plaintiff requests the sum of $300.00, to be paid by Defendants, as a
23   reasonable expense in obtaining this Motion “pursuant to Rule 37 (a)(4).”
24   (ECF No. 58 at 1).

25        Federal Rule of Civil Procedure Rule 26(c)(3) provides that “Rule

26   37(a)(5) applies to the award of expenses.” FED. R. CIV. P. 26(c)(3). Having

27

                                            5
                                                                   18-cv-00980-BAS-MDD
1    denied Plaintiff’s Motion to Compel, there is no basis for an award of
2    expenses against Defendants. See Fed. R. Civ. P. 37(a)(5)(B).
3         Plaintiff’s request for expenses, under Rule 37(a)(5), is DENIED.
4                                   CONCLUSION
5         For the forgoing reasons, Plaintiff’s Motion to Compel is DENIED. The
6    Court finds the responses provided by Defendants are sufficient under the

7    Rules. Accordingly, Plaintiff’s request for expenses is DENIED.

8
9         IT IS SO ORDERED.

10
     Dated: February 6, 2020
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

                                            6
                                                                     18-cv-00980-BAS-MDD
